Citation Nr: 0112032	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for a sinus condition.

5.  Entitlement to a disability rating in excess of 0 percent 
for the condition of the veteran's nose status post 
septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a left 
inguinal hernia and for flat feet.  Also in the February 1995 
rating decision, the RO assigned initial disability ratings 
of 0 percent for hypertension, for a sinus condition, and for 
the condition of the veteran's nose status post septoplasty.  
In an August 1999 rating decision, the RO increased the 
ratings for hypertension and for a sinus condition from 0 
percent to 10 percent, effective from the veteran's 
separation from service.  The veteran has continued his 
appeals, and he is seeking ratings higher than 10 percent for 
those disabilities.

In May 1998, the Board remanded the case to the RO for the 
development of additional evidence.  When the Board remanded 
the case, the Board deferred a decision on a claim by the 
veteran for a 10 percent rating under the provisions of 
38 C.F.R. § 3.324.  That regulation allows for the assignment 
of a 10 percent rating when a veteran has two or more 
service-connected disabilities, none of which have a 
compensable rating, if the disabilities interfere with normal 
employability.  38 C.F.R. § 3.324 (2000).  Since the August 
1999 rating decision increasing the ratings for two of the 
veteran's service-connected disabilities from 0 percent to 
10 percent, the veteran no longer has only noncompensably-
rated disabilities.  Therefore, the claim for a rating under 
38 C.F.R. § 3.324 has become moot, and the Board will not 
address it.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable dispositions of the veteran's appeals for service 
connection for a left inguinal hernia and for flat feet, and 
for higher disability ratings for a sinus condition and for 
the condition of the veteran's nose status post septoplasty.

2.  The veteran's service medical records do not indicate 
that he had a hernia during service.

3.  A left inguinal hernia was identified on medical 
examination in July 1994, after the veteran's separation from 
service.

4.  The veteran does not have a diagnosis of flat feet.

5.  The veteran's chronic sinusitis is currently manifested 
by more than six non-incapacitating episodes per year of 
sinus drainage and discharge.

6.  The veteran does not have nasal obstruction or 
interference with breathing space residual to the septoplasty 
he underwent in 1991.


CONCLUSIONS OF LAW

1.  A left inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303(d) (2000).

2.  The veteran does not have flat feet incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303(d) (2000).

3.  The criteria for a 30 percent disability rating for 
chronic sinusitis have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6513 (2000).

4.  The criteria for a compensable disability rating for a 
deviated septum, status post septoplasty, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1995); 38 C.F.R. 
§ 4.2, 4.7, 4.10 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislative Changes

While the RO was developing evidence pursuant to the Board's 
May 1998 remand, 38 U.S.C.A. § 5107 was amended, effective 
for all pending claims, to eliminate the requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  
Consequently, VA is obligated to assist the veteran in the 
development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statue also amplified the duty 
to assist, and defined that duty more specifically.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, that are adequately identified by 
the claimant, if the claimant has provided VA proper 
authorization to receive the records; obtaining any relevant 
evidence that is in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, VA must notify the 
claimant if his or her application for benefits is 
incomplete.  VA must inform the claimant what evidence is 
necessary to substantiate the claim, indicating whether VA 
will attempt to obtain needed evidence or whether the 
claimant should obtain it.  Finally, if VA is unable to 
obtain needed evidence, VA must inform the claimant that the 
evidence could not be obtained, must provide a brief 
explanation of the efforts made to obtain the evidence, and 
must describe further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).

Left Inguinal Hernia

The veteran is seeking service connection for a left inguinal 
hernia.  He contends that the hernia developed as a result of 
heavy lifting during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In the case of the veteran's left inguinal hernia claim, it 
appears that the duty to assist has been satisfied.  As the 
veteran has not identified any history of treatment of the 
hernia, there are no medical records that can be sought.  The 
veteran has received a recent VA medical examination that 
addressed the onset and etiology of his left inguinal hernia.  
Accordingly, it is not necessary to remand the claim to the 
RO an additional time in order to comply with the new duty to 
assist requirements.  The veteran is not prejudiced by the 
Board's decision to adjudicate the claim without further 
actions to assist in the development of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service records reflect that his duties were in 
the storage and distribution of equipment and supplies.  His 
service medical records reflect that he was seen on several 
occasions with pain in his neck, shoulders, and elbows after 
lifting heavy equipment and furniture.  In March 1994, the 
veteran received a medical examination in preparation for 
retirement from service.  The examiner did not note any 
hernia.  On the check list printed on the examination report 
form, at the entry for "abdomen and viscera (include 
hernia)," the space for "normal" is checked.  In May 1994, 
the veteran received outpatient treatment for right flank 
pain, of two days duration, that radiated around the side to 
the groin.  Examination revealed no hernia, and no inguinal 
tenderness.  After a urological consultation, a treating 
physician reported an impression of a passed renal stone. 

The veteran received a VA medical examination in July 1994, 
less than two weeks after his separation from service.  At 
that time, the examining physician noted a left inguinal 
hernia.  The examiner reported that the veteran had not been 
aware of the hernia.

In the May 1998 remand, the Board indicated that the veteran 
should receive a VA  medical examination for the purpose of 
ascertaining the date of onset of his left inguinal hernia.  
On VA medical examination in June 1999, the examiner noted a 
left inguinal hernia.  The veteran reported that he had had 
the hernia for seven years.  On VA examination in July 1999, 
the veteran reported that he was first told that he had an 
inguinal hernia during his service retirement medical 
examination in March 1994.  The physician who examined the 
veteran in July 1999 noted that no inguinal hernia was 
mentioned on the report of the March 1994 examination, and 
that a left inguinal hernia was mentioned on the report of 
the July 1994 VA medical examination, with a notation that 
the veteran had not been aware of it.  In the July 1999 
examination, the veteran reported that he had not had any 
symptoms from the hernia.  The veteran reported a history of 
heavy lifting during service, and he indicated that he 
believed that that lifting may have led to the hernia.  The 
examiner noted that the left inguinal hernia was small to 
moderate-sized, and that it was freely reducible.  The 
examiner stated that the veteran's hernia had never been 
symptomatic, and that it could be expected to remain 
asymptomatic.  The examiner provided the following comments:

Dating the onset of this [hernia] is 
difficult, although medical records do 
not contain any support of this being 
present prior to its being noted in July 
1994 on a compensation examination.  . . 
. It is impossible for me to determine 
completely when this first occurred.  
Nonetheless, the first notation of it is 
clearly July 1994.

The Board notes that the veteran's left inguinal hernia was 
found very soon after his separation from service.  In 
addition, service records support the veteran's report that 
his duties in service involved heavy lifting.  Nonetheless, 
there is no evidence that the left inguinal hernia found in 
July 1994 was present while the veteran was in service.  In 
March 1994, a service physician did not report that the 
veteran had any hernia.  In May 1994, a service physician 
specifically indicated that no hernia was present.  The Board 
finds that the preponderance of the evidence is against a 
finding that the hernia was incurred during the veteran's 
service.  Therefore, his claim for service connection of the 
hernia is denied.

Flat Feet

The veteran is seeking service connection for fallen arches, 
or flat feet.  The RO has already established service 
connection for a fracture of the veteran's right great toe.  
The veteran is seeking service connection for flat feet as a 
condition separate from the toe fracture.

It appears that the duty to assist the veteran in the 
development of his flat feet claim has been satisfied.  The 
veteran's service medical records are associated with his 
claims file.  The veteran has not identified any history of 
medical treatment of flat feet after service.  The veteran 
received a recent VA medical examination that addressed the 
current condition of his feet.  Accordingly, it is not 
necessary to remand the claim to the RO an additional time in 
order to comply with the new duty to assist requirements, as 
revised under VCAA.  The veteran is not prejudiced by the 
Board's decision to adjudicate the claim without further 
actions to assist in the development of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records reflect that, in April 
1990, the veteran reported pain in his legs.  He indicated 
that he felt better with cushioning in his shoes.  The 
examiner indicated that the heights of the veteran's arches 
were within normal limits.  The examiner indicated that the 
veteran should have foot pads with built-up arches for both 
boots, to relieve footache associated with standing on 
concrete floors daily in his duties in a supply squadron.  In 
March 1992, the veteran was seen for pain and bruising of his 
great right toe after kicking a bucket.  X-rays revealed a 
small distal fracture of that toe.

In a medical history completed in March 1994, in preparation 
for retirement from service, it was noted that the veteran 
had a history of fallen arches in 1988.  The history report 
indicated that the condition had been treated with foot 
inserts with good results, and that there were presently no 
complaints and no sequelae.  On the report of the retirement 
medical examination in March 1994, at the checklist item for 
feet, the space for "normal" was checked.  On VA medical 
examination in July 1994, the veteran did not report any 
history of flat feet, and the examiner did not find that the 
veteran had flat feet.

In the May 1998 remand, the Board noted that the evidence 
associated with the claims file left a question as to whether 
the veteran had flat feet.  The Board indicated that the 
veteran should receive another VA medical examination, to 
determine whether he has flat feet.  The Board requested 
that, if the examiner found that veteran had pes planus, the 
examiner indicate whether the pes planus was congenital or 
developmental.

On VA medical examination in March 1999, the veteran reported 
the history of a fracture of his right great toe.  He 
reported that he did not have any ongoing problem with that 
toe.  He reported that he currently had roughened skin and 
blistering on the plantar aspect of his left foot.  He 
reported that he had aching in his feet when he stood for two 
hours or more.  He reported that he worked as a custodian, 
and that he was always on his feet.  The examining physician 
reported that the range of motion of the veteran's ankles was 
to 40 degrees of plantar flexion, 20 degrees of dorsiflexion, 
and 30 degrees each of inversion and eversion.  The veteran 
had full range of motion of the toes.  He was able to fully 
squat.  The feet had no callus formation, and no deformities.  
There was some dry skin of the left plantar area just behind 
the metatarsal heads.  The examiner noted "a slight relaxed 
metatarsal, but no real pes planus per se."

The veteran has indicated both during and since service that 
his feet ache with extended standing, especially on hard 
surfaces.  On at least one occasion during service, it was 
suggested that he wear built-up arch orthotics to help 
prevent and relieve the aching.  Nonetheless, the veteran has 
not been diagnosed as having flat feet.  In the absence of a 
clear finding that he has flat feet, the preponderance of the 
evidence is against the claim for service connection for flat 
feet.  That claim is denied.

Sinus Condition

The veteran is seeking a rating in excess of 10 percent for 
his service-connected sinus condition.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2000).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including 

employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  The veteran appealed the rating that 
was initially assigned for his sinus condition.  Therefore, 
it is necessary to consider whether the manifestations of the 
veteran's sinus condition over time would be evaluated more 
appropriately by staged ratings, or by a consistent, uniform 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It appears that the duty to assist the veteran in the 
development of his sinus condition claim has been satisfied.  
The veteran's service medical records are associated with his 
claims file.  All records of treatment of the veteran's sinus 
condition that the veteran has identified have been obtained 
by the RO or submitted by the veteran.  The veteran received 
a recent VA medical examination that addressed the current 
manifestations of his sinus condition.  Accordingly, it is 
not necessary to remand the claim to the RO an additional 
time in order to comply with the new duty to assist 
requirements, as revised under VCAA.  The veteran is not 
prejudiced by the Board's decision to adjudicate the claim 
without further actions to assist in the development of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

While the veteran's claim for a higher rating for a sinus 
condition was pending, VA regulations for evaluating 
disabilities of the respiratory system diseases were revised.  
See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
§§ 4.97).  The Court has held that when a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the current, revised version of the regulations is 
more favorable to the veteran than the previous version.  
Therefore, the Board will apply the current version.  Under 
the rating schedule in the current regulations, chronic 
sinusitis is evaluated as follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surguries
   ................................................. 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
........................ 30 percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
......... 10 percent

Detected by X-ray only  ....................... 0 
percent

38 C.F.R. § 4.97, Diagnostic Code 6513 (2000).

The veteran's service medical records reflect that the 
veteran received treatment on many occasions during service 
for upper respiratory symptoms, including sinusitis.  In July 
1991, a CT scan of the veteran's sinuses revealed deviation 
of the septum, and mucosal polyp formation in the right 
maxillary sinus.  The veteran underwent nasal surgery in 
October 1991.  Physicians who saw him after the surgery, 
including in 1993 and 1994, found that he continued to have 
chronic sinusitis.  In a medical history completed in March 
1994, the veteran reported that his sinusitis had been 
symptomatic since 1974.  He reported that he had moderate 
episodes of sinusitis during spring and fall, with the 
episodes lasting one to two weeks.  He reported that 
medication helped reduce the symptoms.

On VA medical examination in July 1994, the veteran reported 
that he took medication for sinusitis and allergic rhinitis.  
The examiner reported that the veteran's nose was within 
normal limits.  On VA examination in March 1999, the veteran 
reported a long history of frequent nasal obstruction and 
drainage.  He reported that his symptoms improved somewhat 
after he underwent nasal surgery in 1991.  He reported that 
he continued to have episodes of drainage approximately twice 
per month, lasting two to three days each, particularly 
during the fall and spring.  He did not complain of 
significant nasal obstruction.  The examiner noted slight 
crusting along one aspect of the septum, and a small amount 
of purulent drainage in one of the areas of the sinuses.  The 
examiner found that the physical findings were consistent 
with active sinusitis that was likely chronic and limited in 
area.  An April 1999 CT scan of the veteran's sinuses did not 
document the sinusitis that had been shown by physical 
examination in March 1999.

The evidence indicates that the veteran's sinusitis is 
currently manifested by non-incapacitating episodes.  
Purulent discharge was noted on VA examination in March 1999.  
The veteran has reported that his episodes of sinusitis 
symptoms occur approximately twice per month in the spring 
and fall.  As the episodes occur more than six times per 
year, the veteran's symptoms are consistent with a 30 percent 
rating under the rating schedule.  The veteran has not been 
shown to have near constant symptoms or other more severe 
manifestations that would warrant a 50 percent rating.

The veteran's accounts and medical records do not indicate 
that the veteran's sinusitis symptoms as of 1999 were 
significantly different from his symptoms at separation from 
service in 1994.  Therefore, there is not a clear basis for 
the assignment of staged ratings.  The evidence supports the 
assignment of a uniform rating of 30 percent from the time of 
the veteran's separation from service.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension 

Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Status Post Septoplasty

The veteran appealed the rating that was initially assigned 
for the condition of his nose status post septoplasty.  
Therefore, it is necessary to consider whether the condition 
of the veteran's nose status post septoplasty, as it has 
manifested over time, would be evaluated more appropriately 
by staged ratings, or by a consistent, uniform rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It appears that the duty to assist the veteran in the 
development of his septoplasty claim has been satisfied.  The 
veteran's service medical records are associated with his 
claims file.  All records of treatment of the veteran's nose 
that the veteran has identified have been obtained by the RO 
or submitted by the veteran.  The veteran received a recent 
VA medical examination that addressed the current condition 
of his nose.  Accordingly, it is not necessary to remand the 
claim to the RO an additional time in order to comply with 
the new duty to assist requirements, as revised under VCAA.  
The veteran is not prejudiced by the Board's decision to 
adjudicate the claim without further actions to assist in the 
development of the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

As noted above, VA regulations for evaluating disabilities of 
the respiratory system diseases were revised in 1996, during 
the pendency of the veteran's claim and appeal for a higher 
rating for the condition of his nose status post septoplasty.  
See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
§§ 4.97).  In accordance with the Court's decision in Karnas 
v. Derwinski, supra, the Board will apply the version of the 
regulations that is most favorable to the veteran.  The Board 
finds that the version of the regulations that was in effect 
prior to the 1996 revision is more favorable to the veteran 
than the revised version; therefore, the Board will apply the 
earlier version.  Under the rating schedule in the earlier 
regulations, a deviated septum, deflected due to trauma, was 
evaluated as follows:

With marked interference with breathing 
space
   ................................................... 10 percent

With only slight symptoms   ..................... 0 
percent

38 C.F.R. § 4.96, Diagnostic Code 6502 (1995).

The veteran's service medical records reflect that he 
received considerable treatment for upper respiratory 
symptoms, including sinus and nasal congestion and drainage.  
Outpatient treatment notes dated in 1989 through 1991 contain 
references to a deviated septum, and deviation of the septum 
was noted on a CT scan in July 1991.  In October 1991, the 
veteran underwent surgery that septoplasty to correct a 
severely deviated nasal septum, partial bilateral inferior 
turbinectomies, and bilateral antrostomy with evacuation of 
right maxillary sinus mucoid polyps.

After the October 1991 surgery, the veteran continued to 
report episodes of nasal and sinus symptoms.  On VA 
examination in March 1999, the veteran indicated that he had 
not continued to have nasal obstruction after the 1991 
surgery.  The examiner indicated that physical examination 
showed evidence of sinusitis, but not evidence of current 
nasal obstructive symptoms.  A March 1999 CT scan revealed 
evidence of right nasal septal deviation, but the examiner 
noted that the deviation was not symptomatic, in that the 
veteran reported no subjective symptoms of obstruction.

The evidence from medical examination and from the veteran's 
accounts indicates that the veteran does not have nasal 
obstruction or interference with his breathing space residual 
to the septoplasty that he underwent during service.  
Therefore, the preponderance of the evidence is against a 
compensable rating under the rating schedule.  The evidence 
does not indicate that any residuals of the septoplasty have 
changed over the years since the veteran's service.  
Therefore, there is no basis to assign different ratings for 
different periods.  The condition of the veteran's nose 
following septoplasty does not present an exceptional or 
unusual disability picture that is not contemplated by the 
rating schedule.  Therefore, there is no basis to refer the 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a left inguinal hernia 
is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to a 30 percent disability rating for chronic 
sinusitis is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 0 percent for 
the condition of the veteran's nose status post septoplasty 
is denied.


REMAND

Hypertension

The veteran appealed the 0 percent, noncompensable disability 
rating that the RO initially assigned for his service-
connected hypertension.  After the August 1999 rating 
decision, in which the RO increased the rating for 
hypertension from 0 percent to 10 percent, the veteran 
continued his appeal, seeking a rating higher than 10 
percent.

In light of the change in the law brought about by the VCAA, 
a remand is required with respect to the veteran's claim for 
a higher rating for hypertension, in order to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  A remand is necessary to seek 
medical evidence that has been identified but has not been 
obtained.  In June 1997, the veteran wrote that he received 
treatment for his hypertension from two private physicians, 
Khushid Khan, M.D., and Glenroy Wong, M.D.  In the May 1998 
Board remand, the Board indicated that the RO should obtain 
records of treatment of the veteran by Dr. Khan and Dr. Wong.  
The Board also indicated that the RO should ask the veteran 
to identify any other medical providers who had treated him 
for hypertension.  Treatment records from Dr. Wong were 
received and associated with the claims file.  Correspondence 
in the claims file indicates that the RO requested records 
from Dr. Khan, but no records from Dr. Khan are associated 
with the claims file.  The RO should make another attempt to 
obtain records from Dr. Khan, and should include in the 
claims file written notes as to the outcome of the request 
for records.  In addition, the veteran submitted an 
authorization to obtain records from Susan Schmalzle, M.D., 
who reportedly treated the veteran for hypertension.  The RO 
should obtain those records.

Because the veteran appealed the rating that was initially 
assigned for his hypertension, the RO should consider whether 
the manifestations of the veteran's hypertension over time 
would be evaluated more appropriately by staged ratings, or 
by a consistent, uniform rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

While the veteran's claim for a higher rating for 
hypertension was pending, VA regulations for evaluating 
cardiovascular diseases were revised.  See 62 Fed. Reg. 
65,219 (1997), as amended at 63 Fed. Reg. 37,779 (1998) 
(codified at 38 C.F.R. §§ 4.104).  As noted above, when a law 
or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
readjudicating the veteran's claim for a higher rating for 
hypertension, the RO should consider the revision of the 
regulations, and should consider whether the previous 
regulations or the revised regulations are more favorable to 
the veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
records of all treatment of the veteran 
by the following private physicians:  
a) Khushid Khan, M.D., 15061 S. 
Dixie Hwy., Miami, FL 33176;
b) Susan Schmalzle, M.D., 1036 N.W. 
1st Ave., Homestead, FL 33030
The RO should associate with the claims 
file all of the medical records received, 
and should include in the claims file 
notes regarding each request for records 
and the outcome of each request.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Thereafter, the RO should 
readjudicate the claim for a higher 
disability rating for hypertension.  In 
readjudicating the claim, the RO should 
consider which version of the recently 
revised regulations is most favorable to 
the veteran.  The RO should also consider 
whether the facts support staged ratings 
or a uniform rating.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
remand portion of this document is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 

